Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious wherein the lid includes a body having a bottom surface; and at least one support member disposed on the bottom surface of the body, wherein the at least one support member includes a protrusion, and a bumper, and wherein the protrusion and the bumper are coupled together via a connector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various prior art disclose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013.  The examiner can normally be reached on 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612